19-01362-jlg       Doc 7      Filed 10/31/19        Entered 10/31/19 17:36:15        Main Document
                                                    Pg 1 of 3


Carlos J. Cuevas, Esq.
Attorney for Victor Santiago and
Sandra Almodovar Santiago
1250 Central Park Avenue
Yonkers, New York 10704
Tel. No. 914.964.7060
Carlos J. Cuevas

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X

In re                                                          Chapter 7

AIDA LUZ SANTIAGO,                                             Case No. 19-12358(JLG)

                                   Debtor.

--------------------------------------------------------X

VICTOR SANTIAGO AND
SANDRA ALMODOVAR SANTIAGO,

                                   Plaintiffs,

-against-                                                      Adv. Pro. No. 19-1362(JLG)

AIDA LUZ SANTIAGO,

                                   Defendant.

-------------------------------------------------------X

                 MOTION FOR THE APPOINTMENT OF A MEDIATOR

TO THE HONORABLE JAMES L. GARRITY, JR.,
UNITED STATES BANKRUPTCY JUDGE:

        Victor Santiago and Sandra Almodovar Santiago by their attorney, Carlos J. Cuevas,

Esq., for their Motion for the Appointment of a Mediator respectfully represent:




                                                           1
19-01362-jlg   Doc 7     Filed 10/31/19     Entered 10/31/19 17:36:15         Main Document
                                            Pg 2 of 3




                                       INTRODUCTION

1.    On July 22, 2019 the Debtor filed a voluntary Chapter 7 petition.

2.    Aida Luz Santiago is the Debtor in this Chapter 7 case.

3.    Alan Nisselson, Esq. is the Chapter 7 Trustee in this Chapter 7 case.

4.    On September 27, 2019 the Plaintiffs commenced this adversary proceeding.

                      THE APPOINTMENT OF A MEDIATOR

5.    The Plaintiffs are the parents of the Debtor.

6.    The central allegation of the Complaint is that the Debtor has converted a real estate

      parcel that belongs to her parents, 3 New Unionville Road, Plattekill, New York (the

      “Property”)..

7.    The Property has been scheduled as property of the estate in the Debtor’s bankruptcy

      case.

8.    The Plaintiffs have commenced a companion adversary proceeding concerning the

      Property, Santiago v. Nisselson, Adv. Pro. No. 19-1861(JLG)(the “Companion

      Adversary”).

9.    The Plaintiffs have had productive discussions with Trustee Nisselson, and there is a

      tentative settlement in the Companion Adversary.

10.   Counsel for the parties in this adversary proceeding have agreed to engage in mediation.

11.   The Plaintiffs need the Debtor to waive one of her exemptions so that the tentative

      settlement with Trustee Nisselson can be effectuated.

12.   Mediation is beneficial for the parties because it will avoid contentious, expensive and


                                                2
19-01362-jlg     Doc 7    Filed 10/31/19    Entered 10/31/19 17:36:15       Main Document
                                            Pg 3 of 3


       emotionally charged litigation.

13.    No prior application for the relief sought herein has been made.

       WHEREFORE, the Movants respectfully request that this Court grant an order

authorizing the appointment of a mediator and such other and further relief as this Court deems

just and equitable.

Dated: Yonkers, New York
       October 31, 2019


                                                    CARLOS J. CUEVAS, ESQ.
                                                    Attorney for Plaintiffs


                                                    By: /s/ Carlos J. Cuevas
                                                       Carlos J. Cuevas
                                                        1250 Central Park Avenue
                                                        Yonkers, New York 10704
                                                        Tel. No. 914.964.7060




                                                3
